United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2389
                                   ___________

Deonea Yamauchi, Surviving spouse    *
of Wallace Yoshio, social security   *
#XXX-XX-XXXX, on behalf of self and all
                                     *
others similarly situated,           *
                                     *
             Appellant,              * Appeal from the United States
                                     * District Court for the
      v.                             * Western District of Arkansas.
                                     *
Kenneth S. Apfel, Commissioner       *      [UNPUBLISHED]
Social Security Administration,      *
                                     *
             Appellee.               *
                                ___________

                          Submitted: January 2, 2001
                              Filed: January 31, 2001
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Deonea Yamauchi appeals from the district court’s1 order remanding her claims


      1
       The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Beverly Stites Jones, United States Magistrate Judge for the Western District of
Arkansas.
for a hearing before an administrative law judge and denying class certification in this
mandamus action against the Commissioner of Social Security. Having carefully
reviewed the record and the submissions of the parties, we conclude that Ms.
Yamauchi is not entitled to any further relief. Accordingly, we affirm. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.